DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/20/2019, 07/09/2019 and 09/07/2020 are considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 are is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Kikitsu et al. (US 20170212188), hereinafter ‘Kikitsu’.

Regarding Claim 1, Kikitsu teaches a magnetic device comprising: a pinned layer (Fig. 21, 231) having an in-plane magnetization direction (Fig. 21, 234); a free layer (Fig. 21, free layer 233/11A), having an in-plane magnetization direction (Para [0044] 11A magnetization oriented in long axis direction; Para [0122] magnetization oriented in short axis as described perpendicular to 234; described as soft magnetic material thus having in-plane magnetization direction), vertically spaced apart from the pinned layer to be aligned with the pinned layer (Fig. 21); a conductive spacer layer disposed between the pinned layer and the free layer (Fig. 21, conductive spacer layer 232 between pinned 231 and free layer 233) an antiferromagnetic layer (Fig. 21, 242) disposed to pin the magnetization direction of a pinned layer (Fig. 21, 231) and vertically spaced apart from the pinned layer to be aligned with the pinned layer (Fig. 21, 242 spaced from pinned layer 231); and a noble metal spacer layer (Fig. 21, 241) disposed between the pinned layer (Fig. 21, 231) and the antiferromagnetic layer (Fig. 21, 242).

Regarding Claim 2, Kikitsu further teaches wherein the noble metal spacer layer (Fig. 21, 241) is a single-layer thin film of copper (Para [0127] 241 as Cu) or platinum, or a multilayer thin film of copper and platinum, and the noble metal spacer layer has a thickness 

Regarding Claim 3, Kikitsu teaches wherein the free layer (Fig. 21, free layer 233/11A) has shape magnetic anisotropy (Para [0044] layer 11A oriented by shape magnetic anistropy), and the magnetic device is connected with a Wheatstone bridge structure (Para [0160]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikitsu et al. (US 20170212188), hereinafter ‘Kikitsu’ as applied to claim 1 above, and further in view of Takahashi et al. (US 20040004261), hereinafter ‘Takahashi’.

Regarding Claim 4, Kikitsu teaches wherein the conductive spacer layer includes copper (Para [0119] conductive layer 232 containing Cu). Kikitsu fails to disclose the spacer layer having a thickness of 2.2 nm.
However Takahashi teaches a conductive spacer layer having a thickness of 2.2 nm (Para [0182]) for the benefit of producing a magnetoresistive sensor having a very high output (Para [0179-0189]).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide a conductive spacer layer having a thickness of 2.2 nm for the benefit of producing a magnetoresistive sensor having a very high output as taught by Takahasi in Para ([0179-0189]).

Regarding Claim 5, Kikitsu fails to disclose wherein the noble metal spacer layer includes Pt.sub.2Cu.sub.1, Cu.sub.2Pt.sub.1, or Cu.sub.3Pt.sub.2, where each subscript denotes a thickness of an Angstrom unit.
	However Takahashi teaches a noble metal spacer layer includes Pt.sub.2Cu.sub.1, Cu.sub.2Pt.sub.1, or Cu.sub.3Pt.sub.2, where each subscript denotes a thickness of an Angstrom unit (Para [0105, 0136] noble metal layer formed from Pt and Cu disclosing thickness ranges) 
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide a noble metal spacer layer includes Pt.sub.2Cu.sub.1, Cu.sub.2Pt.sub.1, or Cu.sub.3Pt.sub.2, where each subscript denotes a thickness of an Angstrom unit for the benefit of providing a better effect of an antiferromagnetic bond and lower the growth temperature as taught by Takahasi in Para [0105 and 0136].

Regarding Claim 6, Kikitsu teaches wherein the pinned layer (Fig. 21, layer 231) includes CoFe (Para [0123]), and the free layer (Fig. 1, 233) includes a first ferromagnetic layer of CoFe (Para [0123]).
Kikitsu fails to disclose the free layer including a second ferromagnetic layer of NiFe.
However Takahashi teaches a hybridized free layer including a combination of NiFe and CoFe (Para [0129-0130]) for the benefit of providing a mixture of a positive GMR and negative GMR thus resulting in maximizing the conduction electron relationships.
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide a hybridized free layer including a combination of NiFe and CoFe for the benefit of providing a mixture of a positive GMR and negative GMR thus resulting in maximizing the conduction electron relationships as taught by Takahasi in Para [0129-0130].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811.  The examiner can normally be reached on M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESA ALLGOOD/Primary Examiner, Art Unit 2868